Citation Nr: 1126797	
Decision Date: 07/19/11    Archive Date: 07/29/11

DOCKET NO.  08-29 903A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for right knee disorder.

3.  Entitlement to service connection for left knee disorder.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant) 


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel


INTRODUCTION

The Veteran, who is the Appellant, served on active duty from May 1977 to 
October 2000.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision, dated November 2007, of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In April 2011, the Veteran testified at a Board personal hearing conducted before the undersigned Veterans Law Judge in Roanoke, Virginia.  A transcript of this hearing is of record.  Additional evidence was received at the hearing, for which a waiver of initial RO consideration was provided.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2010); 
38 C.F.R. § 3.159(c), (d) (2010).

In order to establish service connection for a claimed disorder, generally, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004).

Regarding the claim of entitlement to service connection for sleep apnea, the Veteran's service treatment records demonstrate no reports of sleep apnea; however, the Veteran submitted statements from fellow service members that reported the Veteran's loud snoring and daytime sleepiness.  While there are no service treatment records showing pertinent findings addressing either sleep apnea or the Veteran's sleep habits, a lay person can offer a statement as to whether the Veteran experienced symptoms of loud snoring and daytime sleepiness.

A post-service May 2006 sleep study resulted in a diagnostic impression of obstructive sleep apnea.  However, the physician did not provide an opinion on the etiology of the obstructive sleep apnea.  Where, after a review of the available evidence, VA determines that the evidence of record does not contain competent medical evidence to decide the claim and indicates that the claimed disability or symptoms may be associated with a veteran's service or a service-connected disability, a veteran must be provided with a medical examination.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010); McClendon v. Nicholson, 20 Vet. App. 79 (2006).  It should be noted that, in order for an examination to be provided, the record must only meet the low threshold of "indicat[ing]" that there "may" be a nexus between a current disability and service.  See McClendon, 20 Vet App. at 83.

In this case, the claims file does not include an adequate medical opinion addressing whether sleep apnea is related to service.  There is insufficient medical evidence to determine whether the Veteran's sleep apnea is related to service.  For these reasons, the Board finds that the Veteran should be afforded a VA examination in order to obtain an opinion as to whether the sleep apnea was incurred in or aggravated by service.  

Regarding the claims of entitlement to service connection for left and right knee disorders, the Veteran's service treatment records demonstrate no reports of left or right knee injuries; however, the Veteran submitted statements from fellow service members that reported the fitness level required for a Marine Corps member and the stress and strain placed on the body, especially the joints.  In an April 2008 VA treatment record, the Veteran reported a twisting injury to the left knee in the 1980's that resolved without medical treatment.  While there are no service treatment records showing pertinent findings addressing a right or left knee disorder in service, a lay person can offer a statement as to whether he experienced problems with his knees and the type of stress and strain placed on a Marine Corps member during active service.

A post-service April 2008 private treatment record reported a diagnosis of patellofemoral arthritis of the bilateral knees.  The private examiner opined that the Veteran's patellofemoral arthritis may have been precipitated by an extended period of active duty assignments; however, a physician's statement framed in terms such as "may" or "could" is not probative.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993).  

In this case, the claims file does not include an adequate medical opinion addressing whether the right and left knee disorders are related to service.  There is insufficient medical evidence to determine whether the Veteran's left and right knee disorders are related to service.  For these reasons, the Board finds that the Veteran should be afforded a VA examination in order to obtain an opinion as to whether the right and left knee disorders are related to claimed stresses and strains of service in the Marine Corps.  

This case presents certain medical questions which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  These questions concern the relationship, if any, between the Veteran's diagnosed obstructive sleep apnea, right and left knee disorders, and active service.  

These questions must be addressed by an appropriately qualified medical professional.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2010) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his sleep apnea.

All indicated tests and studies are to be performed.  In conjunction with the examination, the relevant documents in the claims folder should be made available to the VA examiner for review of the case.  The VA examiner should also request a history from the Veteran.  A notation to the effect that the record review and history took place should be included in the report of the examiner.

The VA examiner should offer the following opinion:

Is it at least as likely as not (50 percent probability or greater) that the Veteran has sleep apnea which had its onset during service or is related to service?  In rendering this opinion, please discuss the Veteran's and others' reports of snoring and daytime sleepiness in service.  

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A rationale should be given for all opinions and conclusions expressed in a typewritten report.  If an opinion cannot be rendered without resorting to speculation, the examiner should explain why it would be speculative to respond.

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of the left and right knee disorders.

All indicated tests and studies are to be performed.  In conjunction with the examination, the relevant documents in the claims folder should be made available to the VA examiner for review of the case.  The VA examiner should also request a history from the Veteran.  A notation to the effect that the record review and history took place should be included in the report of the examiner.

The VA examiner should offer the following opinion:

Is it at least as likely as not (50 percent probability or greater) that the Veteran has a right knee disorder or left knee disorder which had its onset during service or is related to service?  In rendering this opinion, please discuss the role of the stresses and strains reported during Marine Corps service and the absence of a specific knee injury in service.


Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A rationale should be given for all opinions and conclusions expressed in a typewritten report.  If an opinion cannot be rendered without resorting to speculation, the examiner should explain why it would be speculative to respond.

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, the issues of service connection for sleep apnea, right knee disorder, and left knee disorder should be readjudicated in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO/AMC should furnish to the Veteran an appropriate Supplemental Statement of the Case (SSOC), and should afford the Veteran and representative the appropriate time period for response.

The purpose of this remand is to obtain additional development.  No inference should be drawn regarding the final disposition of the claim in question as a result of this action.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2010).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

